Justice THOMAS is of opinion that the statutes should be more liberally construed in favor of the applicant, and when so construed, the petitioner is entitled to a pension from the date she filed her application and proved her right to have her name enrolled as the widow of Samuel Cary Morris, but that she is not entitled to back pension. That the statutes, Code of 1940, Tit. 60, § 25 and 26, only authorize back pensions to those whose names have been inadvertently left off the roll on its revision by the Judge of Probate. On the last point there was no division of opinion among the Justices.